                    UNITED STATES BANKRUPTCY COURT FOR THE
                           NORTHERN DISTRICT OF OHIO

In re Kay A. May,                            )       No. 19-05026-amk King v. May
                                             )       No. 15-51137-amk
       Debtor.                               )       Chapter No. 13

                                             )       Judge Alan M. Koschik
                                             )
                                             )
                                             )

                                    NOTICE OF MOTION

To:    Counsel of Record

        Please take notice that on May 16, 2019 at 3:00 P.M., counsel for Creditor
shall appear before Judge Koschik in the courtroom usually occupied by him at 2 South Main Street,
Akron, Ohio, and then and there present Evin King’s Motion For Relief From Stay [36].


                                                     RESPECTFULLY SUBMITTED,

                                                     /s/ Mark Loevy-Reyes
                                                     Attorneys for Plaintiff
Mark Loevy-Reyes
LOEVY & LOEVY
311 North Aberdeen Street, 3rd Floor
Chicago, IL 60607
(312) 243-5900


                                CERTIFICATE OF SERVICE

      I, Mark Loevy-Reyes, an attorney, hereby certify that I served the foregoing Notice of
Motion to all counsel of record via CM/ECF and to the debtor via U.S. mail on April 4, 2019.

                                                     /s/ Mark Loevy-Reyes




                                                 1


19-05026-amk        Doc 2    FILED 04/04/19      ENTERED 04/04/19 12:24:56           Page 1 of 1
